Citation Nr: 0806217	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1985.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a 20 percent 
evaluation for low back syndrome/mild lumbar spine strain.  

The veteran was scheduled for a November 2007 video 
conference hearing.  The record indicates that the veteran 
did not attend the scheduled hearing; therefore, his hearing 
request has been withdrawn.

The veteran submitted a statement in which he appears to 
raise a claim of entitlement to service connection for a 
hernia.  The matter is referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In various lay statements, the veteran contends that his 
April 2004 VA examination was insufficient for rating 
purposes.  In a February 2008 Appellant's Brief, the veteran 
and his representative contend that the case should be 
remanded in order for the veteran to undergo a current VA 
examination to determine the current severity of his 
disability.  The veteran and his representative indicate that 
the veteran's disability has worsened.  In order to assure 
due process, this case is remanded for a new VA examination 
to determine the current level of the veteran's disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The veteran submitted a statement in support of his claim, in 
which he indicated that he was undergoing therapy at the VA 
Medical Center in Chicago, Illinois for his back.  The RO 
should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

In a recent decision of the United States Court of Appeals 
for Veterans Claims (CAVC), the CAVC found that for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant of the 
information and evidence necessary to substantiate such a 
claim, including general notice of the relevant criteria 
necessary for entitlement to a higher disability under 
applicable Diagnostic Codes.  Vazquez-Flores v. Peake, No. 
05-0355, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  In 
the present appeal, the RO can cure any deficiency with 
respect to VCAA notice on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (U.S. 
Vet. App. Jan. 30, 2008)

2.  The RO should obtain any outstanding 
treatment records relating to the 
veteran's service-connected low back 
disability from the VA Medical Center in 
Chicago, Illinois and should associate 
them with the claims file.

3.  After obtaining the identified 
medical records, to the extent available, 
the veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to his service-
connected low back strain.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth any orthopedic and neurological 
symptomatology associated with the 
veteran's service-connected back 
disability.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
